PARSONS, J.
The plaintiffs in error filed their bill in the Chancery Court for Randolph county, against the administrators and children of William Clements, deceased, and the husbands of the daughters. The bill spates that- James Clements, in the year 1832, by his bill of sale conveyed to his son, the said William Clements, now deceased, the title to certain negro slaves, without any valuable consideration, although the bill of sale acknowledged a consideration of fifteen hundred dollars. The complainants also state that the parties to the bill of sale agreed, when the bill of sale was executed, that the said William should hold the slaves and their increase in trust until the death of the said James, and then divide them equally between himself and Mrs. Hamilton, who is one of the complainants, *203and she is also a daughter of the said James. The complainants further state in their bill, that the said James departed this life, in the year 1840, and that William thereafter refused to divide the negroes, but held and claimed them all as his own until his death, and that his administrators still refuse to divide them. It is the object of the complainants by their bill, to recover Mrs. Hamilton’s share of the negroes. The answers all deny the material facts stated in the bill. It appears by the case that Richard J. Watts, the said Samuel Hamilton and Francis McAdams married daughters of James Clements, and that James M. Smith, EphraimCarpenter and JosephT. Harkins married daughters of William Clements. The defence mainly turned on a deed, bearing date 14th of Dec. 1843, executed by Said Richard J. Watts, Samuel Hamilton and Francis McAdams,to said James M. Smith, Ephraim Carpenter and Joseph T. Harkins, in right of their wives, and also to said E. Carpenter as guardian of another infant daughter of AV m. Clements. The grantors1 by this deed acknowledged a consideration of three hundred and fifty dollars, and thereby for that consideration granted, bargained ,- sold, conveyed and released to the grantees “ all the right, title, claim, interest and demand” which they, the grantors, then had' or might thereafter recover, in and to the £< goods and chattels, rights and credits, lands and tenements of William Clements, deceased, or James Clements, deceasedand covenanted that they would forever warrant and defend the interest that they then had or might thereafter recover, and which, as the deed says, “is hereby conveyed,” in the above-mentioned property, against themselves, their heirs, &c.” And then it is stated that-“•'this conveyance shall include the distributive shares of the said-James M. Smith, Joseph T. Harkins, Ephraim Carpenter and Permella Clements in the estate of William Clements, deceased- ■ — the latter was the ward of E. Carpenter, before alluded to. The grantors further covenanted to indemnify and save the grantees harmless against all costs that might accrue in prosecuting any suits for the recovery of any property belonging or' pertaining to the estate of William Clements, deceased — that is; to say, all suits that had been or might thereafter be commenced by the grantors against the administrators or heirs at law of AVilliam Clements, deceased,, for the recovery of any interest in the estate of said deceased. The question is whether this deed' *204includes the claim of the complainant, Samuel Hamilton, in-right of his wife, to the share of the slaves for which this suit was brought? Those slaves formed no part of the estate of James Clements; but that was not the case in respect of William Clements, who had the clear legal title and held the slaves as his own, against the claim of Mrs. Hamilton, as long as lie-lived, and his representatives held them in like manner after-wards. This deed was executed under those circumstances. It may be admitted that the deed is, in some respects, very ob-. scure, but if it means any thing, it must extend to the claim of Mrs. Hamilton to a share of these negroes. It does not appear - that either of the grantors had any claim or demand against the estate proper of William Clements. There is no very obvious: reason why Watts & McAdams joined in this deed, but it may be conjectured that the grantors all had supposed that this property might be recovered as part of .the estate of James Clements; but there is no legal evidence of this before us, and therefore we cannot look to what is said by some of the answers upon this point. This deed, it is true, does not in terms mention-Mrs. Hamilton’s claim to a share of these negroes, but we think it .reasonably clear that it was intended to convey it; otherwise, .so far as we can see, it could operate upon nothing. It may be. admitted that the deed, as to the question of its extent, is doubtful, but the rule is that deeds are to he taken most strongly, against those who make them. The counsel for the plaintiffs in error have refered'us to a decision, which we think can be; reconciled with the view we have taken; we allude to the case of Skinner’s appeal, 5 Barr's R. 262. That was an assignment to pay debts,’ and the question was whether a legacy to the debt- or’s wife passed to the assignees. The deed of assignment conveyed some real estate, describing it, and also “all the grantor’s personal property, of any kind soever, which he hath or is in any manner entitled to, be the same in possession or-action, viz:” goods in store and household furniture, together with the accounts standing on the books. These were in trust to pay certain preferences, and tiren debts generally, without, any stipulation for a release. It was contended by the counsel, that the trustee was not a purchaser for value. The court held that the assignment did not include the legacy; “for the words of the assignment extend to the husband’s personal property, of. *205any kind whatsoever, which he holds or is any manner entitled to, be the same in possession or action, and this general description is followed- by a specification which rather restrains than enlarges it.” It was not thought, in that case, that the legacy was intended to be convoyed ; but in the present case we think the wife’; claim was intended to be conveyed. Iu the present case there are no restraining words which, as we think, are material to be considered. Tins is a bill filed by Samuel Hamilton and wife, without noticing his conveyance of his wife’s right to a division of the slaves in question. We think that such a bill is, generally at least, to be considered as the bill of the husband. The complainants by the bill in this case are forced to qresfion the validity of the husband’s conveyance, to some extent. To this question the husband ought not to be a party plaintiff, because the wife claims against him or against what he has done. In such case the wife ought to sue by her next friend. Then his acts could be properly investigated.— Owden v. Campbell, 8 Simons, 551; Powlet v. Deleval, 2 Ves. sr. 666; Griffith v. Hood, 2 Ves. sr. 452. In this case the husband’s deed is an estoppel against any thing that he could allege, on the ground of its invalidity in respect of his wife. So far as he could convey his wife’s equitable interests he did so, and if thereby he defrauded her, that is -not to be alleged by ■him. For this reason, a suit by him and her, the object of which is to question what he has done, is not appropriate; but in such case, she should file a bill by her next friend. — See Dewall & Wife v. Covenhogan, 5 Paige’s R. 581. If she is entitled to an equitable lien upon what he assigned or released of an equitable estate to which she was entitled, (and we do not now enquire of the difference between an assignment on valuable consideration and a release, where the instrument can properly operate as a release, on valuable consideration,) still this bill is not adapted to the case. It goes merely for Mrs. Hamilton’s right to a share of the slaves, without'noticing her husband’s conveyance.
Let the decree be affirmed.
Chilton, J., having been of counsel in a case connected with this, did not sit.